Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Mark Friedman/Rivka Friedman on August 5, 2021. 
The application has been amended as follows: 
1.    (Currently Amended) A process for preparation of anaerobic granules for waste water treatment comprising:
a)    introducing various feed media into different reactors containing an active biomass sludge with VSS content of 15000 mg/l and specific methanogen activity of 0.28 l/gm VSS and having bacterial aggregates of size below 1mm;
b)    Use of simple sugars in the feed media and a source of nitrogen, phosphate and trace elements;
c)    providing mixing action to seed sludge with the media at a pre-determined temperature of 40°C and 80 r.min-1;

e)    transferring of seed sludge as produced in step d) into an anaerobic reactor of cylindrical configuration and that operates in an anaerobic state;
f)    pure media or carbohydrate rich industrial effluent is introduced from the bottom portion of the anaerobic reactor; flows upwards through a seed sludge bed and is discharged through the upper portion of the anaerobic reactor;
g)    at least a part of discharged effluent from step f) is re-circulated at a predetermined temperature of 22-40°C and an organic loading rate of 2.5 -16.2 kg COD/m3.d and pH between 4.0 and 9.0; alkalinity of the reactor in a range of 750-1500mg/l;
h)    Organic matter present in the pure media or waste water is removed by means of anaerobic treatment and granules are produced and simultaneously biogas, including methane, is also produced;
i)    repeating steps (f), (g), and (h), for 90-120 days until the seed sludge develops into  greater than or equal to 1 mm in size, having predetermined physical properties, is achieved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed for the reasons previously provided by the examiner.  The examiner notes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
08/05/21